Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a process for obtaining an extract, the method comprising: providing pulp and skin of the seed-free dried fruit of Myrciaria dubia, having a ripeness of at least 70 % and a soluble solids/acidity ratio of 2.5 to 3; dispersing and extracting the pulp and skin of the seed-free dried fruit in a hydro- polyalcohol solvent; separating a liquid phase loaded with compounds of interest from the solid phase of the pulp and skin of the seed-free dried fruit and hydro-polyalcohol dispersion; and microfiltering the liquid phase to remove solid plant particles.
The two closet arts found were: 
1). Iranzo Pous et al (WO 2014020219 A1) teach a method of obtaining a fruit product of Myrciaria dubia comprising the following steps: a) Selecting Myrciaria dubia fruits with a soluble solids / acidity ratio of between 1.40 and 2 , B) removing the seeds of the fruits selected in step (a), c) drying the seedless fruits obtained in step (b) at a temperature below 60 ° C (page 4, 4th paragraph). Iranzo Pous et al teach a preferred method to determine fruit ripening is the calculation of the ratio of suspended solids to acidity. In the present invention it has been established, according to various prior art authors, that the outer color of the camu camu fruits has the following equivalence with the soluble solids / acidity ratio: 1.31 for the green fruits (initial state ); 1.90 for reddish-green fruits (green-colored) (medium ripeness); And 2.41 for red fruits (mature stage). Thus, it was established in the present invention that the optimum ratio of st paragraph). Iranzo Pous et al do not teach dispersing and extracting the pulp and skin of the seed-free dried fruit in a hydro- polyalcohol solvent; separating a liquid phase loaded with compounds of interest from the solid phase of the pulp and skin of the seed-free dried fruit and hydro-polyalcohol dispersion; and microfiltering the liquid phase to remove solid plant particles.
2). Nagamine et al (US 2006/0104927 A1) teach a method including preparing an extract from fruit juice, fruit pericarp, and/or seeds of camu camu (Myrciaria dubia), which is a fruit tree of the genus Myrciaria of the family Myrtaceae, using water and/or an organic solvent, and purifying the extract. For example, camu camu seeds may be subjected to extraction with a solvent, and the resulting extract liquid may be concentrated and then purified by liquid-liquid separation, chromatography, or the like process, to thereby obtain a purificate of not lower than 95% purity [0020]. Nagamine et al teach the hydrophilic organic solvent may be a conventional organic solvent, for example, alcohols such as methyl alcohol, ethyl alcohol, glycerin, propylene glycol, and 1,3-butylene glycol; acetone, tetrahydrofuran, acetonitrile, 1,4-dioxane, pyridine, dimethylsulfoxide, N,N-dimethylformamide, and acetic acid [0022]. Nagamine et al teach 6000 g of crushed camu camu seeds were mixed with methanol of 14 times the weight of the camu camu seeds, and stirred overnight at 25.degree. C. for extraction. The entire mixture was centrifuged at 5.degree. C. at 4000 rpm for 45 minutes, coarsely filtered, and then passed through a 0.22 .mu.m filter. The obtained filtrate was concentrated and evaporated to dry to obtain 387.63 g of an extract [0039]. Nagamine et al do not teach extracting pulp and skin of the seed-free dried fruit of Myrciaria dubia; neither do Nagamine et al teach a ripeness of at least 70% and a soluble solids/acidity ratio of 2.5-3.
EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Susan M. Oiler on 1/10/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 1-5, and 10-17 have been cancelled.
Claims 6-9, and 18-21 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655